UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 18, 2008 AZTEC OIL AND GAS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0439834 (IRS Employer Identification Number) One Riverway, Suite 1700 Houston, Texas77056 (Address of principal executive offices) Franklin C. Fisher, Jr. Aztec Oil and Gas, Inc. One Riverway, Suite 1700 Houston, Texas77056 (Name and address of agent for service) (713) 840-6322 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see
